On Petition for Rehearing
By the Court,
Norcross, C. J.:
It is urged, on petition for rehearing, that in the opinion heretofore rendered we did not pass upon appellants’ contention that there was a failure upon the part of the plaintiff to show that any duty was imposed upon the defendants to guard the excavation, for the reason that it was not within a lawfully established street or public highway, and not within the portion thereof being used by the public as a thoroughfare. We did not deem it essential to determine whether Miner Avenue in the town of Goldfield ivas a "public highway” as that term is used in the statute, for the reason that we considered appellants’ liability established independent of that question. It was a street or highway in fact being used by the public as such. We cited section 1 of an act entitled "An act to secure persons and animals from danger arising from mining and other excavations? approved February 8, 1866 (Comp. Laws, 271), which reads: "Any person or persons, company or corporation, who shall hereafter dig, sink, or excavate, or cause the same to be done, or being the owner or owners, or in the possession, under any lease or contract, of any shaft, excava*510tion, or hole, whether used for mining or otherwise, or whether dug, sunk, or excavated, for the purpose of mining, to obtain water, or for any other purpose, within this state, shall, during the time they may be employed in digging, sinking, or excavating, or after they may have ceased work upon or abandoned the same, erect, or caused to be erected, good and substantial fences or other safeguards, and keep the same in good repair, around such works or shafts, sufficient to securely guard against danger to persons and animals, from falling into such shafts or excavations.”
The trial court held, and we think correctly so, that the appellants were bound, under the provisions of this statute, to keep the excavation in question protected. The earnestness and apparent sincerity with which counsel for appellants contended that the provisions of this act only apply to excavations for mining purposes may have entitled them to a more extended consideration of the point than that given in our former opinion. We have never been impressed, however, that the contention possessed any considerable force. We think it clear, both from the title and body of the act, that it was the intention of the legislature to protect persons and animals from all excavations, regardless of the purpose for which they were dug. Mining excavations were mentioned particularly, we think, only because they comprise the great majority of all excavations in this state. The great purpose of the act was to protect persons and animals from injury resulting from falling into unprotected excavations. The same injury would result from falling into a certain particular excavation, regardless of the purpose for which it was made. For the purpose designed to be accomplished by this act, all excavations are in a common class, and the fact that the legislature saw fit to specifically designate those made for mining purposes and to comprehend all others in general terms does not, we think, limit the provisions of the law to mining excavations only.
While this court has never before been called upon to construe this statute, its provisions were involved in the case of Wiggins v. Henderson, 22 Nev. 103. In that case two Wiggins brothers had been convicted and fined in the justice court for leaving a well unprotected. While the judgment in that case *511was annulled on certiorari because the provisions of the act as to procedure bad not been complied with, no one appeared to question that a well would be within its provisions. The Wiggins case cannot, of course, be regarded as even indirectly determining the question here presented; but it is of some significance, possibly, that the position taken by counsel in this case did not suggest itself to any one connected with that case, where the proceeding was based primarily upon the statute.
A rehearing is denied.